Case 1:20-cv-10850-NMG Document 17-1 Filed 06/19/20 Page 1 of 22




            EXHIBIT 1
   Case 1:20-cv-10850-NMG Document 17-1 Filed 06/19/20 Page 2 of 22



                                       INDEX

                        DISTRICT OF COLUMBIA ORDERS


                Order                                 Page


Mayor’s Order 2020-048, March 16, 2020
Mayor's                                                3


Mayor’s Order 2020-063, April 15, 2020
Mayor's                                                6


Mayor’s Order 2020-066, May 13, 2020
Mayor's                                                15
      Case 1:20-cv-10850-NMG Document 17-1 Filed 06/19/20 Page 3 of 22



GOVERNMENT OF THE DISTRICT OF COLUMBIA

ADMINISTRATIVE ISSUANCE
               ISSUANCE SYSTEM

                                                                          Mayor's Order 2020-048
                                                                                  March 16,
                                                                                         16, 2020

SUBJECT:
SUBJECT:        Prohibition on Mass Gatherings During Public Health Emergency - Coronavirus
                (COVID-19)
                (COVID-19)

ORIGINATING AGENCY:
            AGENCY:                      Office of the Mayor

By virtue of the authority vested in the Mayor of the District of Columbia pursuant to section
422(11)
422(11) of the District of Columbia Home Rule Act,  Act, approved December 24, 24, 1973,     Stat.
                                                                                   1973, 87 Stat.
790,
790, Pub.
      Pub. L.  No. 93-198,
            L. No.  93-198, D.C.
                             D.C. Official Code §   1-204.22(11) (2016
                                                  § 1-204.22(11)  (2016 Repl.); section 5 of the
District of Columbia Public Emergency Act of 1980,
                                                 1980, effective March 5,
                                                                       5, 1981,
                                                                          1981, D.C.
                                                                                 D.C. Law 3-149,
                                                                                           3-149,
D.C.
D.C. Official Code §   § 7-2304 (2018
                                  (2018 Repl.); section 5a of the District of Columbia Public
Emergency Act of 1980,
                     1980, effective October 17,
                                             17, 2002,
                                                 2002, D.C.
                                                       D.C. Law 3-149,
                                                                  3-149, D.C.
                                                                         D.C. Official Code § § 7-
2304.01 (2018
          (2018 Repl.); section 1 of An Act To authorize the Commissioners of the District of
Columbia to make regulations to prevent and control the spread of communicable and
preventable diseases,
             diseases, approved August 11,
                                         11, 1939,
                                             1939, 53 Stat.
                                                       Stat. 1408,
                                                             1408, D.C.
                                                                   D.C. Official Code §§ 7-131 et
seq;
seq; (2012
     (2012 Repl.);
            Repl.); the Department of Consumer and Regulatory Affairs Civil Infractions Act of
1985,
1985, effective October 5, 5, 1985,
                              1985, D.C.
                                     D.C. Law 6-42,
                                                6-42, D.C.
                                                       D.C. Official Code § § 2-1801.01 et seq.,
                                                                                             seq.,
section 6(c)
         6(c) of An Act To prescribe administrative procedures for the District of Columbia
government,
government, approved October 21,  21, 1968,    Stat. 1203,
                                      1968, 82 Stat. 1203, D.C.
                                                            D.C. Official Code §§ 2-505(c);
                                                                                   2-505(c); D.C.
                                                                                             D.C.
Official Code 25-211(c)
               25-211(c) (2018    Supp.); D.C.
                           (2018 Supp.);  D.C. Official Code § § 47-2844 (2018   Supp.); Mayor's
                                                                          (2018 Supp.);
Order 2020-045,
       2020-045, dated March 11,11, 2020;
                                    2020; and Mayor's Order 2020-046,
                                                              2020-046, dated March 11,
                                                                                      11, 2020,
                                                                                          2020, it
is hereby ORDERED that:

I.
I.      EMERGENCY MEASURES AND REQUIREMENTS

     A. It is essential that the spread of COVID-19 be slowed to protect the ability of public and
     A.
        private health care providers to handle the influx of new patients and to safeguard public
        health,
        health, safety,
                 safety, and welfare of the persons living or otherwise present in the District of
        Columbia.
        Columbia.

     B. In accordance with guidance from the Centers for Disease Control and Prevention
     B.
        (CDC), mass gatherings of more than fifty (50)
        (CDC),                                    (50) persons are prohibited anywhere in the
        District of Columbia.
                    Columbia.

            a. A "Mass Gathering" is any event or convening,
            a. A                                         convening, subject to the exceptions and
               clarifications set forth below,
                                        below, that brings together or is likely to bring together
                     (50) or more persons at the same time in a single room or other single
               fifty (50)
               confined or enclosed space,        as,by way of example and without limitation,
                                      space, such as,                                limitation, an
               auditorium,  theatre, stadium (indoor
               auditorium, theatre,                       outdoor), arena or event center,
                                              (indoor or outdoor),                 center, meeting
               hall,
               hall, conference center,
                                 center, large cafeteria,
                                               cafeteria, or any other confined indoor or confined
Case 1:20-cv-10850-NMG Document 17-1 Filed 06/19/20 Page 4 of 22
                                                                        Mayor's Order 2020-048
                                                                                    Page 2 of3

        outdoor space.
                space.

    b. A "Mass Gathering" includes any event in confined outdoor spaces,
    b. A                                                               spaces, which means
       an outdoor space that (i)
                              (i) is enclosed by a fence,
                                                   fence, physical barrier,
                                                                   barrier, or other structure
       and (ii)
            (ii) where people are present and they are within arm's length of one another
       for extended periods.
                     periods.

    c. A "Mass Gathering" does not include the following:
    c. A

            i.
            i. Gatherings of people in multiple,
                                           multiple, separate enclosed spaces in a single
               building,
               building, so long as fifty (50)
                                          (50) people are not present in any single space as
               the same time;
                         time;

           ii.
           ii. The use of enclosed spaces where fifty (50)  (50) or more people may be
               present at different times during the day,
                                                       day, so long as fifty (50)
                                                                             (50) or more
               people are not present in the space at the same time;
                                                               time; and,
                                                                     and,

           iii.
           iii. Gatherings on property within the District of Columbia owned by the
                federal government.
                        government.

    d. A "Mass Gathering" does not include the following:
    d. A

            i.
            i. Public or private schools,
                                     schools, including child care facilities,
                                                                   facilities, so long as
               children are in classrooms,
                                 classrooms, not auditoriums or gymnasiums where more
               than fifty (50)
                          (50) children are present at one time;
                                                           time;

           ii.
           ii. Spaces where fifty (50)
                                   (50) or more persons may be in transit or waiting for
               transit such as bus,
                               bus, ferry,
                                    ferry, sluglines,
                                           sluglines, or subway stations or terminals (or
                                                                                      (or
               shopping areas associated with the buildings housing those stations or
               terminals);

          iii.
          iii. Office space,
                      space, hotels,
                             hotels, or residential buildings;

          iv.
          iv. Grocery stores,
                       stores, shopping malls,
                                         malls, or other retail establishments where large
              numbers of people are present but it is unusual for them to be within arm's
              length of one another for an extended period;
                                                     period; and,
                                                              and,

           v. Hospitals, nursing homes,
           v. Hospitals,         homes, assisted living facilities,
                                                        facilities, and other medical
              facilities.
              facilities.

    e.
    e. Gatherings of more than ten (10)
                                      (10) people organized by an organization not listed in
       subsection I.B.d.v.
                   I.B.d.v. that primarily serves,
                                            serves, or targets,
                                                       targets, persons of sixty (60)
                                                                                 (60) or more
       years of age,
                  age, persons who have serious medical conditions (including(including heart
       disease,
       disease, diabetes,
                 diabetes, lung disease,
                                   disease, asthma,
                                             asthma, and chronic obstructive pulmonary
       disease),
       disease), or persons who are immunocompromised,
                                       immunocompromised, are prohibited in the District
       of Columbia.
          Columbia.
       Case 1:20-cv-10850-NMG Document 17-1 Filed 06/19/20 Page 5 of 22
                                                                             Mayor's Order 2020-048
                                                                                         Page 3 of 3

      C.
      C. Restaurants and Taverns licensed in the District of Columbia shall suspend table seating
         effective March 16,
                         16, 2020,
                             2020, at 10:00 PM until April 1,
                                                           1, 2020,
                                                              2020, at 6:00 AM.
                                                                            AM.

      D.
      D. Restaurants and Taverns may operate delivery and grab-and-go operations only,
                                                                                 only,
         beginning on March 16,
                            16, 2020,
                                2020, at 10:00 PM.
                                               PM.

      E.
      E. In order to comply with the Department of Health's Notice of Emergency Rulemaking,
                                                                                   Rulemaking,
         adopted March 13,
                         13, 2020 to prohibit mass gatherings and this Order,
                                                                           Order, venues doing
         business as nightclubs,
                      nightclubs, multi-purpose facilities,
                                                facilities, health clubs,
                                                                   clubs, health spas,
                                                                                 spas, massage
         establishments,
         establishments, and theatres in the District of Columbia must suspend operations
         beginning on March 17,
                             17, 2020.
                                 2020.

II.
II.      ENFORCEMENT

        Any business or institution that in knowing violation of this emergency Order shall be
                       civil, criminal and administrative penalties authorized by law,
        subject to all civil,                                                       law, including
        sanctions or penalties for violating D.C.
                                             D.C. Official Code §   7-2307, and D.C.
                                                                 § 7-2307,      D.C. Official Code
        §
        § 47-2844(a)
          47-2844(a) including summary suspension of licensure.
                                                         licensure.

III.
III.     DURATION OF ORDER

                                                           2020, and may be extended during a
                                                       31, 2020,
         This Order shall remain in effect until March 31,
         declaration of a public emergency.
                                 emergency.

IV.
IV.                DATE: This Order shall become effective itltmeciiatel
         EFFECTIVE DATE:




                                                           MUR EL BOWSER
                                                                'AYOR




ATTEST:
ATTEST:
            ICIIVIB   A.BASSETT
                      A.
SECRETARY F STATE OF THE DISTRICT OF COLUMBIA
        Case 1:20-cv-10850-NMG Document 17-1 Filed 06/19/20 Page 6 of 22




GOVERNMENT
GOVERNMENT OF THE DISTRICT OF COLUMBIA

ADMINISTRATIVE ISSUANCE
               ISSUANCE SYSTEM


                                                                             Mayor's Order 2020-063
                                                                                      April 15,
                                                                                            15, 2020


SUBJECT:
SUBJECT:        Extensions of Public Emergency and Public Health Emergency and Measures to
                Protect Vulnerable Populations During the COVID-19 Public Health Emergency

ORIGINATING AGENCY:
            AGENCY:                     Office of the Mayor

By virtue of the authority vested in me as Mayor of the District of Columbia pursuant to section
422 of
     of the District of Columbia Home Rule Act, Act,approved December 24,  24, 1973,
                                                                               1973, Pub.
                                                                                      Pub. L.
                                                                                           L. 93-198,
                                                                                              93-198,
    Stat. 790,
87 Stat.  790, D.C.
               D.C. Official Code§ § 1-204.22 (2016    Repl.); in accordance with the COVID-19
                                                (2016 Repl.);
Response Emergency Amendment Act of 2020,    2020, effective March 17,17, 2020,
                                                                          2020, D.C.
                                                                                 D.C. Act 23-247,
                                                                                           23-247, the
COVID-19 Response Supplemental Emergency Amendment Act of 2020,           2020, effective April 7,
                                                                                                7,
2020,
2020, D.C.
       D.C. Act 23-286,
                 23-286, and any substantially similar subsequent emergency or temporary
legislation; section 5 of the District of Columbia Public Emergency Act of 1980, 1980, effective March
5,
5, 1981,
   1981, D.C.
          D.C. Law 3-149,
                     3-149, D.C.
                             D.C. Official Code§            (2018 Repl.);
                                                  § 7-2304 (2018   Repl.); section 5a of the District of
Columbia Public Emergency Act of 1980,                            17, 2002,
                                        1980, effective October 17,   2002, D.C.
                                                                            D.C. Law 14-194,
                                                                                       14-194,D.C.
                                                                                                D.C.
Official Code§  § 7-2304.01 (2018
                             (2018 Repl.);
                                    Repl.); section 1 of An Act To Authorize the Commissioners of
the District of Columbia to make regulations to prevent and control the spread of communicable
and preventable diseases,
                  diseases, approved August 11, 11, 1939,
                                                    1939, 53 Stat.
                                                              Stat. 1408,
                                                                    1408, D.C.
                                                                          D.C. Official Code §§§§ 7-131
et seq.
   seq. (2012
        (2012 Repl.);
               Repl.); the Developmental Disabilities Service Management Reform Amendment
Act of 2006,
        2006, effective March 14 2007,
                                   2007, D.C.
                                          D.C. Law 16-264,
                                                      16-264,D.C.
                                                              D.C. Official Code §§§§ 7-761.01 et seq.;
the Homeless Services Reform Act of 2005,2005, effective October 22,22, 2005,
                                                                        2005, D.C.
                                                                              D.C. Law 16-35,
                                                                                         16-35,D.C.
                                                                                                D.C.
Code §§§§ 4-751.01 et seq.; the Continuing Care Retirement Communities Act of 2004,   2004, effective
April 5,
       5, 2005,
          2005, D.C.
                D.C. Law 15-270,
                           15-270,D.C.
                                    D.C. Code§  § 44-151.01 et seq.; the Assisted Living Residence
Regulatory Act of 2000,
                    2000, effective June 24,
                                          24, 2000,
                                               2000, D.C.
                                                      D.C. Law 13-127,
                                                                13-127,D.C.
                                                                          D.C. Official Code §§
                                                                                              §§ 44-
101.01 et seq.; the District of Columbia Substance Abuse Treatment and Prevention Act of 1989,    1989,
effective March 15,
                  15, 1990,
                      1990, D.C.
                             D.C. Law 8-80,
                                        8-80,D.C.
                                              D.C. Official Code §§§§ 44-1201 et seq.; the Youth
Residential Facilities Licensure Act of 1986,
                                          1986, effective August 13,
                                                                   13, 1986,
                                                                        1986, D.C.
                                                                              D.C. Law 6-139,
                                                                                         6-139, D.C.
                                                                                                D.C.
Code §§§§ 7-2101 et seq.; the Health-Care and Community Residence Facility Hospice and Home
Care Licensure Act of 1983,
                         1983, effective February 24,
                                                    24, 1984,
                                                        1984, D.C.
                                                              D.C. Law 5-48,
                                                                          5-48, D.C.
                                                                                D.C. Official Code§  §
44-501 et seq.; section 2 of An Act To Create a Department of Corrections in the District of
Columbia,approved,
Columbia,   approved, June 27,
                             27, 1946,
                                 1946, 60 Stat.
                                           Stat. 320,
                                                 320, D.C.
                                                      D.C. Official Code §§§§ 24-211.01-211.08;
                                                                              24-211.01-211.08;
Mayor's Order 2020-045,
                 2020-045, dated March 11, 11, 2020,
                                               2020, Mayor's Order 2020-046,
                                                                      2020-046, dated March 11,11,
2020,
2020, Mayor's Order 2020-050,
                        2020-050, dated March 20, 20, 2020,
                                                      2020, Mayor's Order 2020-051,
                                                                             2020-051, dated March
20,
20, 2020,
    2020, Mayor's Order 2020-053,
                            2020-053, dated March 24, 24, 2020,
                                                          2020, and Mayor's Order 2020-054,
                                                                                     2020-054, dated
March 30,
        30, 2020,
            2020, it is hereby ORDERED that:
      Case 1:20-cv-10850-NMG Document 17-1 Filed 06/19/20 Page 7 of 22
                                                                              Mayor's Order 2020-063
                                                                                         Page 2 of 10

I.
I.    BACKGROUND
      BACKGROUND

      1.
      1.     This Mayor's Order incorporates the findings of prior Mayor's Orders relating to
             COVID-19.
             COVID-19.

      2.
      2.     Individuals living,  working,and visiting Washington,
                          living, working,               Washington,DC must continue to stay at
             their place of residence,
                            residence, only leaving for essential activities,
                                                                    activities, essential government
             functions,            business, essential travel or allowable recreation.
             functions, essential business,                                  recreation.

      3.
      3.     If leaving their residence,
                              residence, all individuals must continue to social distance from
             others not in their household.
                                 household. Wearing a mask or mouth covering is one tool to
             protect their own health and the health of others,
                                                         others, but it does not replace social
             distancing.
             distancing.

      4.
      4.     Group facilities and residences pose the threat of rapid rates of transmission of
             COVID-19 and the government and private sector providers of    of shelter and health
             care have a special concern for reducing transmission of COVID-19.
                                                                        COVID-19.

      5.
      5.     This Order mandates protocols that must be implemented at certain facilities and
             residences in the District where this threat exists and where vulnerable
             populations reside,
                         reside, while leaving room for evolving standards of care.
                                                                                care.

      6.
      6.     This Order further extends the public emergency and public health emergency in
             the District of Columbia through May 15,
                                                    15, 2020.
                                                        2020.

II.
II.   APPLICABILITY

      Sections II through VIII of this Order apply to:

      1.
      1.     Community living residences and facilities for individuals with medical,
                                                                               medical,physical,
                                                                                        physical,
             or other health care conditions that are funded in whole or in part by the District
             government,
             government, including:

             a.
             a.      Community residential facilities or other community-based residences for
                     people who are elderly or with physical conditions or intellectual
                     disabilities;

             b.
             b.      Congregate care facilities licensed by the District government;
                                                                         government;

             c.
             c.     Intermediate care facilities for individpals with intellectual disabilities;

             d.
             d.      Hospice facilities; and

             e.
             e.      Substance use disorder residential facilities;

      2.
      2.     Nursing homes and assisted living facilities regulated by the District;
       Case 1:20-cv-10850-NMG Document 17-1 Filed 06/19/20 Page 8 of 22
                                                                              Mayor's Order 2020-063
                                                                                         Page 3 of 10



       3.
       3.     Low-barrier and emergency shelters for individuals,
                                                     individuals, families,
                                                                  families, and youth
              experiencing homelessness or fleeing domestic violence;
                                                            violence;

       4.
       4.     The Department of Corrections'
                                Corrections' Correctional Treatment Facility,
                                                                    Facility, Central Cell
              Block,and Central Detention Facility;
              Block,

       5.
       5.                                            Services' New Beginnings Youth
              The Department of Youth Rehabilitation Services'
              Development Center and Youth Services Center;
                                                     Center; and

       6.
       6.     Psychiatric hospitals,
                           hospitals, including St.
                                                St. Elizabeths Hospital and the Psychiatric
              Institute of Washington.
                           Washington.

III.
III.                  INDIVIDUALS PROVIDING DIRECT SUPPORT WITHIN
       DESIGNATION OF INDIVIDUALS
       RESIDENCES AND FACILITIES AS HEALTH CARE PROVIDERS

       This Order hereby determines that individuals who provide direct support services within
       the residences and facilities identified in section II,
                                                           II, with the exception of District of
       Columbia government employees,
                               employees, are considered to be essential health care providers
       necessary for the District's response to the COVID-19 public health emergency.
                                                                                emergency.

IV.
IV.    OUTREACH TO CERTAIN VULNERABLE POPULATIONS

       The Department of Health Care Finance(DHCF)
                                                 (DHCF) shall review its claims data from
       calendar years 2019 and 2020 to identify beneficiaries who may have an underlying
       health condition that makes them more vulnerable to severe illness or death from
       COVID-19. DHCF shall conduct outreach to those individuals to provide them
       COVID-19.
       information on steps they may take to lessen the risk of contracting and spreading
       COVID-19,                                                           COVID-19, and to
       COVID-19, to determine whether the individual has symptoms of COVID-19,
       provide information on any medical care,         management,or other support that may be
                                            care, case management,
       appropriate for the individual to address the risks or impacts of COVID-19.
                                                                         COVID-19.

V.
V.     PROTOCOLS REOUIRED AT ALL RESIDENCES AND FACILITIES
       COVERED BY THIS ORDER

       1.
       1.     Residences and facilities specified in section II must implement the following
              protocols for the safety of employees and individuals residing at the facilities:

              a.
              a.     Exclude all Visitors and Non-Essential Personnel(as  (as defined in section
                     VII) from entry or access to their facility or residence;
                     VII)                                           residence;

              b.
              b.     Screen all individuals,
                                individuals, including all employees and essential visitors,
                                                                                   visitors, to
                     prohibit the entrance of anyone showing symptoms of infection with
                     COVID-19.
                     COVID-19. The screening shall include:
Case 1:20-cv-10850-NMG Document 17-1 Filed 06/19/20 Page 9 of 22
                                                                    Mayor's Order 2020-063
                                                                               Page 4 of 10

           i.
           i.      A questionnaire on whether the individual is currently exhibiting,
                   A                                                      exhibiting,
                   or has recently exhibited any COVID-19 or flu-like symptoms or
                   been in contact with a person recently diagnosed with COVID-19;
                                                                         COVID-19;
                   and

           ii.
           ii.     A body temperature check.
                   A                  check.

           Emergency personnel are exempt from a screening;
                                                 screening;

     c.
     c.    Exclude from the facility or residence each employee or essential visitor
           who has a fever or who exhibits symptoms of COVID-19;
                                                         COVID-19;

     d.
     d.    Screen all individuals who share a common area such as a ward,
                                                                        ward,unit,
                                                                               unit, floor
           or restroom facilities,
                        facilities, with an individual who tested positive for COVID-
           19 in the facility.
                     facility. The screening shall include:

           i.
           i.      A questionnaire regarding COVID-19 symptoms;
                   A                                  symptoms;

           ii.
           ii.     A temperature check;
                   A             check; and

           iii.
           iii.    A test for COVID-19 as soon as practicable.
                   A                              practicable.

           No universal testing shall be conducted for research purposes,
                                                                purposes, but shall be
           undertaken only for the care of individuals and prevention of the spread of
           COVID-19;
           COVID-19;

     e.
     e.    Require each person entering the facility or residence to wash their hands
           with soap and water for at least twenty (20)
                                                   (20) seconds or disinfect their
           hands with an approved hand sanitizer;

     f.
     f.    Cancel all group activities at the facility or residence,
                                                          residence, except for group
           activities required to address a medical need;
                                                      need;

     g.
     g.    Encourage employees and residents to practice social distancing,
                                                                distancing, including
           not shaking hands or engaging in any other unnecessary physical contact;

     h.
     h.    Provide adequate sanitizing products,
                                        products, including hand sanitizers or
           disinfecting wipes,
                        wipes,at all entry and exit ways and throughout the residence
           or facility;

     i.
     i.    Restrict all seating in communal dining areas and allow individuals to pick
           up "grab and go" prepackaged meals or provide in-room dining services.
                                                                              services.
           If not feasible,
                  feasible, appropriate social distancing practices must be followed,
                                                                            followed,
           such as staggering meal times or spacing individuals at least six(6)
                                                                              (6) feet
           apart;
Case 1:20-cv-10850-NMG Document 17-1 Filed 06/19/20 Page 10 of 22
                                                                       Mayor's Order 2020-063
                                                                                  Page 5 of 10


      J.
      J.     Encourage and facilitate the use of electronic communication platforms
             for videoconference or telephone visits with residents,
                                                              residents, consistent with
             normal visitation policies and consistent with public safety.
                                                                       safety. If an in-person
                      required, the visit must take place in compliance with the facility's
             visit is required,
             policies. Facilities are encouraged to provide private,
             policies.                                         private, secure video or
             telephonic communication platforms for lawyers and legal guardians;
                                                                             guardians;

      k.
      k.     Implement regular disinfection procedures for cleaning high-touch
             surfaces and any shared equipment;
                                     equipment; and

      1.
      1.     Require individuals who have left the facility or residence for care at a
             hospital for COVID-19 or for any other approved reason to be allowed to
             return to the facility or residence.
                                       residence.

2.
2.                                                      of this Order must implement the
      Residences and facilities specified in section II of
      following protocols for the safety of their workforce and residents:

      a.
      a.     Inform all employees in writing that they should not come to work if sick
             and of applicable paid leave provisions;
                                          provisions;

      b.
      b.     Inform all employees in writing of social distancing protocols;
                                                                  protocols;

      c.
      c.     If feasible,
                feasible, separate all employee workstations by at least six (6)
                                                                             (6) feet or
             stagger employee shift times or duties to maintain social distance;
                                                                        distance;

      d.
      d.     Require all employees providing direct care to individuals or directly
             involved in food preparation to wear a mask or face covering.
                                                                 covering.

             i.
             i.      Facilities and residences should request masks,
                                                              masks,if the facility or
                     residence is not able to procure such items on its own,
                                                                        own, from the
                     Local Strategic Medical Supply;
                                               Supply; and

             ii.
             ii.     The Emergency Operations Center shall respond to these requests
                     as soon as practicable if supplies are adequate;
                                                            adequate;

     e.
     e.      Ensure that all employees have consistent access to running water and
             soap;
             soap; tissues and lined trash receptacles; store-bought alcohol-based hand
                                                           (60%) alcohol if permitted in
             sanitizer that contains at least sixty percent(60%)
             the facility; and disinfectant spray or wipes;
                                                      wipes;

     f.
     f.      Implement the following practices to mitigate the risk of transmission
             within facilities and residences:

             i.
             i.      Any employee witnessing an individual exhibiting symptoms of
                     COVID-19 shall notify the person in charge;
                                                         charge;
      Case 1:20-cv-10850-NMG Document 17-1 Filed 06/19/20 Page 11 of 22
                                                                           Mayor's Order 2020-063
                                                                                      Page 6 of 10

                  ii.
                  ii.     Direct individuals exhibiting symptoms of COVID-19 to medical
                          care or secure such care and determine or direct the individual to
                          determine whether testing is available for COVID-19;
                                                                     COVID-19;

                  iii.
                  iii.                                                 agency(ies) regulating
                          Inform the appropriate District government agency(ies)
                          and overseeing the delivery of services at the facility or residence,
                                                                                     residence,
                          or the District government agency with which the facility or
                                     contracts, when a staff member or resident has tested
                          residence contracts,
                          positive for COVID-19;
                                       COVID-19;

                  iv.
                  iv.     When notified that an individual has tested positive for COVID-19
                          with written verification of the positive test result,
                                                                         result, implement a
                          protocol, in accordance with guidance from the Department of
                          protocol,
                          Health,requiring affected employees and individuals to self-
                          Health,
                          quarantine and for sanitization of affected areas of the facility; and

                  v.
                  v.      Require employees who have had confirmed COVID-19 positive
                          test results to present to their supervisor written documentation
                          from a healthcare professional stating that they are approved to
                                                                work;
                          return to work before returning to work;

            g.
            g.                                          plan, if not already in place,
                  Establish a continuity of operations plan,                    place, that
                  provides for continued care or treatment of residents if a significant
                  number of employees are absent from work or if the facility or residence is
                             (if such evacuation is feasible);
                  evacuated (if

            h.
            h.       applicable, designate a room,
                  If applicable,                   unit, or floor of the facility or residence as
                                             room, unit,
                  a separate observation area for newly admitted or readmitted individuals.
                                                                                    individuals.
                  All new or readmitted residents should be quarantined for fourteen (14) (14)
                  days if feasible;

            i.
            i.    If feasible,
                     feasible, designate a room, unit, or floor of the facility or residence to
                                           room, unit,
                  care for individuals with known or suspected COVID-19 positive status;
                  and provide similar but separate cohort grouping for those who test
                  negative if feasible; and

           j.
           j.        feasible, designate a cohort of staff assigned to care for residents with
                  If feasible,
                  known or suspected COVID-19 positive individuals.
                                                              individuals.

VI.
VI.   EMERGENCY FAST TRACK TEMPORARY EMPLOYMENT
      EMERGENCY

      1.
      1.   Given the anticipated staff shortages at facilities and residences for vulnerable
                                               spread, the Department of Human Resources,
           persons as COVID-19 continues to spread,                                 Resources,
                                                 Services,is directed to gather and post
           with the Department of Employment Services,
           available positions.
                     positions.
    Case 1:20-cv-10850-NMG Document 17-1 Filed 06/19/20 Page 12 of 22
                                                                          Mayor's Order 2020-063
                                                                                     Page 7 of 10

    2.
    2.    The Department of Health is directed to examine its regulations applicable to
          staffing at such facilities and residences and promulgate emergency rules to
          promote the rapid and flexible hiring of temporary workers.
                                                               workers.

    3.
    3.   The Department of Health and Emergency Operations Center are directed to
         devise and implement a plan for outreach to facilities and residences identified in
         section II to determine if deployment of members of the Medical Reserve Corps
         or National Guard would be helpful to temporarily address staff shortages,
                                                                          shortages, other
         than deploying the National Guard to any facility connected to law enforcement.
                                                                             enforcement.

VII. DEFINITIONS
VII.

    1.
    1.                            Order,the term "Visitors and Non-Essential Personnel"
         For the purposes of this Order,
         includes:

         a.
         a.      Employees,   contractors, or members of the public who do not perform
                 Employees, contractors,
                 treatment,                support, or administrative tasks deemed essential
                            maintenance,support,
                 treatment, maintenance,
                 to the residence or facility; and

         b.
         b.      Family members and loved ones of residents and those who have legal
                 authority to make healthcare or other legal decisions for residents,
                                                                           residents, except
                 when a visit is necessary in order for the person with such legal authority
                 to make a healthcare or other legal decision for the resident and a video or
                 telephone visit is not feasible for this purpose.
                                                          purpose.

    2.
    2.                            Order,the term "Visitors and Non-Essential Personnel"
         For the purposes of this Order,
         does not include:

         a.
         a.                   workers;
                 Hospice care workers;

         b.
         b.      Emergency personnel;
                           personnel;

         c.
         c.      Lawyers or legal guardians approved for an in-person visit with their
                 client;

         d.
         d.      Licensed,  registered, or certified health care professionals,
                 Licensed, registered,                           professionals, including an
                 allied health professional from whom a service cannot safely and
                 effectively be provided via telehealth;

         e.
         e.      Individuals present for youth or emergency hearings held at a District
                 government facility;

         f.
         f.      Compassionate care visits for end-of-life care for an individual who does
                 not have COVID-19;
                          COVID-19; or

         g.
         g.      Regulators, auditors,or court-appointed investigators.
                 Regulators, auditors,                   investigators.
      Case 1:20-cv-10850-NMG Document 17-1 Filed 06/19/20 Page 13 of 22
                                                                              Mayor's Order 2020-063
                                                                                         Page 8 of 10



      SUPERSESSION, NO PRIVATE RIGHT OF ACTION,
VIII. SUPERSESSION,
VIII.                                   ACTION,AND WAIVER

      1.
      1,    Any subsequent guidance issued by a subordinate agency that conflicts with or
            amends the requirements of this Order shall supersede each provision of sections
                                   Order,with which it conflicts or which it amends.
            II through VII of this Order,                                    amends.

      2.
      2.    Facilities and residences shall monitor published guidance from the Department
            of                                           agencies.
            of Health and other regulatory and licensing agencies.

      3.
      3.    Failure of facilities and residences to adhere to or implement the protocols in
            sections II through VII of this Order does not give rise to any private cause of
            action.
            action.

      4.
      4.    Facilities and residences may apply for a waiver of any provision of sections II
            through VII of this Order through their licensing,
                                                    licensing, monitoring or regulatory body.
                                                                                        body.

IX.
IX.   ENFORCEMENT

      1.
      1,    Any individual or entity that knowingly violates this Order may be subject to
            civil,
            civil, criminal,                                             law, including sanctions
                   criminal, and administrative penalties authorized by law,
            or penalties for violating D.C.
                                       D.C. Official Code§    7-2307, including civil fines or
                                                           § 7-2307,
            summary suspension or revocation of licenses.
                                                    licenses.

      2.
      2.   Individuals should call 311 to report any suspected violations of this or other
           Mayor's Orders related to the COVID-19 public health emergency.
                                                                   emergency.

X.
X.    AMENDMENTS TO PRIOR MAYOR'S ORDERS
      AMENDMENTS

      1.   Subsection Ilia
                        Ilia of Mayor's Order 2020-054,
                                                  2020-054, dated March 30, 30, 2020 is amended
           to read,
              read, "All individuals living in the District,
                                                    District, are ordered to stay at their place of
           residence,
           residence, except as specified in this Order.
                                                   Order.All individuals visiting or working in
           the District are also subject to the provisions in this Order when in the District."

      2.
      2.   A new subsection II.5.e of Mayor's Order 2020-054,
           A                                           2020-054, dated March 30,30, 2020,
                                                                                    2020, is
           added to read,
                    read, "Individuals using taxis,
                                             taxis, ride-sharing vehicles,
                                                                 vehicles, or other private
           transportation providers shall wear a mask or mouth covering."

      3.
      3.   A new subsection II.5.f of Mayor's Order 2020-054,
                                                    2020-054, dated March 30,
                                                                            30, 2020 is
           added to read,
                    read, "Employees of and individuals using public transportation are
           strongly encouraged to wear masks or mouth coverings."

      4.
      4.   A new subsection 111.4 of Mayor's Order 2020-053,
                                                      2020-053, dated March 24,
                                                                             24, 2020,
                                                                                 2020, is
           added to read,        Sellers, Hotels,
                     read, "Food Sellers, Hotels, Taxis,
                                                  Taxis, Ride-sharing companies,
                                                                      companies, and other
           private transportation providers must require employees and independent
           contractors to wear gloves and cloth or surgical masks and instruct employees and
      Case 1:20-cv-10850-NMG Document 17-1 Filed 06/19/20 Page 14 of 22
                                                                              Mayor's Order 2020-063
                                                                                         Page 9 of 10

                                              use. All gloves and masks shall be procured by
              independent contractors on safe use.
              businesses."

      5.
      5.      A new subsection 111.5 of Mayor's Order 2020-053,
              A                                         2020-053, dated March 24, 24, 2020,
                                                                                      2020, is
              added to read,
                       read, "Hotels shall post signage at their entrances instructing all guests
              and visitors to:

              a.
              a.      wear a mask or mouth covering;
                                           covering;

              b.
              b.                  (6) feet of distance from each other person who is not part of
                     maintain six(6)
                     their household;
                           household;

              c.
              c.      cough or sneeze away from other people and into a tissue or one's elbow
                      or sleeve and immediately dispose of the tissue in a safe manner;
                                                                                manner; and

              d.
              d.     not shake hands or engage in any other unnecessary physical contact.
                                                                                 contact.

XI.
XI.   EXTENSION OF VALIDITY OF MEDICAL MARIJUANA REGISTRATION
      IDENTIFICATION CARDS

      The validity of each medical marijuana registration identification card that would
      otherwise expire after February 28,
                                      28, 2020 is extended to the date that is forty-five (45)
                                                                                          (45)
      days after the end of the COVID-19 public health emergency.
                                                        emergency.

XII.
XII. EXTENSIONS OF PUBLIC EMERGENCY
                          EMERGENCY AND PUBLIC HEALTH
     EMERGENCY
     EMERGENCY

      1.
      1.     By this Order,
                     Order, the public emergency and public health emergency declared by
             Mayor's Orders 2020-045 and 2020-046,    respectively, and extended by Mayor's
                                            2020-046, respectively,
             Order 2020-050,
                   2020-050, are further extended through May 15,
                                                                15, 2020.
                                                                    2020.

      2.
      2.     The provisions of all Mayor's Orders concerning the COVID-19 public health
             emergency shall continue to apply through May 15,
                                                            15, 2020.
                                                                2020.

XIII.
XIII. EFFECTIVE DATE AND DURATION

      This Order shall be effective at 12:01 a.m.
                                              a.m. on April 17,
                                                             17, 2020.
                                                                 2020. The Order shall continue
      to be in effect through May 15,
                                   15, 2020,
                                        2020, or until the date to which the state of emergency is
      extended,
      extended, or until this Order is rescinded,
                                       rescinded, super ded,
                                                           ded, or       c in Titing by a
      subsequent Order.
                   Order.



                                                           MUR
                                                           MUR      L BOWSER
                                                                      YY R
      Case 1:20-cv-10850-NMG Document 17-1 Filed 06/19/20 Page 15 of 22




GOVERNMENT
GOVERNMENT OF THE DISTRICT
                  DISTRICT OF
                           OF COLUMBIA
                              COLUMBIA

ADMINISTRATIVE ISSUANCE SYSTEM
                                                                           Mayor's Order 2020-066
                                                                                    May 13,
                                                                                          13, 2020
SUBJECT:
SUBJECT:                   of Public Emergency and Public Health Emergency and Preparation
                Extensions of
                for Washington,DC
                for Washington, DC Reopening
                                    Reopening

ORIGINATING AGENCY:
            AGENCY:                     Office of the Mayor

By virtue of
           of the authority vested in me as Mayor of the District of Columbia pursuant to section
422 of the District of
                     of Columbia Home Rule Act, Act, approved December 24,  24, 1973,
                                                                                1973, Pub.
                                                                                       Pub. L.
                                                                                             L. 93-198,
                                                                                                93-198,
    Stat. 790,
87 Stat.  790, D.C.   Official Code §
                D.C. Official         § 1-204.22 (2016
                                                  (2016 Repl.);
                                                         Repl.); in accordance with the COVID-19
Response Emergency Amendment
                        Amendment Act of 2020,
                                             2020, effective March 17,17,2020,
                                                                          2020, D.C.
                                                                                 D.C. Act
                                                                                       Act 23-247,
                                                                                            23-247, the
COVID-19
COVID-I 9 Response Supplemental Emergency Amendment Amendment ActAct of 2020,
                                                                        2020,effective April 7, 7, 2020,
                                                                                                   2020,
D.C.
D.C. Act   23-286, and any substantially similar subsequent
      Act 23-286,                                   subsequent emergency or temporary legislation;
section 5 of the District
                  District of
                           of Columbia Public Emergency Act  Act ofof 1980,
                                                                      1980, effective March 5, 5, 1981,
                                                                                                   1981,
D.C.
D.C. Law 3-149,
            3-149,D.C.
                   D.C. Official Code§ § 7-2304(2018
                                                 (2018 Repl.);
                                                        Repl.); section 5a of
                                                                           of the District of Columbia
Public Emergency ActAct of
                         of 1980,
                            1980,effective October 17,
                                                     17, 2002,
                                                         2002, D.C.
                                                                D.C. Law 14-194,
                                                                          14-194,D.C.
                                                                                    D.C. Official Code
§
§ 7-2304.01   (2018  Repl.); section 1 of
              (2018 Repl.);            of An Act To Authorize the Commissioners of the District of
Columbia to make regulations to prevent and control the spread of   of communicable and preventable
diseases,
diseases, approved August 11,  11, 1939,
                                   1939, 53 Stat.
                                             Stat. 1408,
                                                   1408, D.C.
                                                          D.C. Official Code §§§§ 7-131 et seq.
                                                                                             seq. (2012
                                                                                                  (2012
Repl.),
Repl.), Mayor's Order 2020-045,
                         2020-045, dated March 11, 11, 2020,
                                                       2020, Mayor's Order 2020-046,
                                                                               2020-046, dated March
11,
11, 2020,                   2020-050,dated March 20,
    2020, Mayor's Order 2020-050,                     20, 2020,                       2020-063,dated
                                                          2020, and Mayor's Order 2020-063,
April 15,  2020,it is hereby ORDERED that:
      15, 2020,
I.
I.      BACKGROUND

        1.
        1.      This Order incorporates the findings of prior Mayor's Orders relating to COVID-
                19.
                19.

        2.
        2.      Community transmission of COVID-19 remains widespread throughout   throughout the
                District. 6,584 District residents have tested positive for COVID-19 and tragically
                District.
                350 District
                     District residents have lost their lives
                                                          lives already due to COVID-19.
                                                                               COVID-19. Further,
                                                                                           Further,
                transmission is widespread in the Maryland and Virginia areas near Washington,
                                                                                      Washington,
                DC.
                DC.

        3.
        3.      On Thursday,
                    Thursday, April 23,
                                      23, 2020,
                                          2020, I charged an advisory group,
                                                                       group, ReOpen DC, DC, with
                recommending a plan for a sustainable reopening of
                                                                ofthe District through data-driven
                analysis, community feedback,
                analysis,             feedback, and guidance from the Johns Hopkins Bloomberg
                School of
                School  of Public Health,
                                   Health, anchored in
                                                     in four (4)
                                                             (4) DC values: health,
                                                                              health, opportunity,
                                                                                      opportunity,
                prosperity,
                prosperity, and equity.
                                equity.

        4.
        4.      This Order includes certain measures and directives to prepare the District for a
                phased reopening with mitigation guidelines to ensure a safe and responsive
Case 1:20-cv-10850-NMG Document 17-1 Filed 06/19/20 Page 16 of 22

                                                                        Mayor's Order 2020-066
                                                                                    Page 2 of
                                                                                           of 8

       process.
       process. In accordance with guidance from the Centers for Disease Control and
       Prevention(CDC),
                  (CDC), the District will
                                      will reopen its economy after assessing:

       a.
       a.     Extensive COVID-19
                        COVID-I9 testing,
                                     testing, including capacity to test individuals who are
              symptomatic,
              symptomatic, in essential roles,
                                             roles, and have had close contacts with
              individuals who have tested positive for COVID-19;
              individuals                                COVID-19;
       b.
       b.     Contact tracing for all COVID-19 cases and their close contacts;
       c.
       c.     Capacity in
                       in the healthcare system to safely care for all patients; and
       d.
       d.     Sustained decrease in community spread for fourteen (14) (14) days.
                                                                            days.

 5.
 5.    In addition, ReOpen DC is considering other gating factors,
       In addition,                                        factors, including having on
       hand an adequate supply of personal protective equipment(PPE).
                                                                (PPE).

 6.
 6.    The District has been increasing testing in new locations.
                                                           locations. Testing is now available
       at fourteen(14)
                    (14) public and private sites,
                                            sites, including member-specific sites,
                                                                               sites,across the
       District, as well as at
       District, as         at hospitals and many physician offices for their patients.
                                                                                 patients. The
       testing program is prioritizing healthcare facility workers,
                                                               workers, individuals living
                                                                                      living or
       working in congregate care settings or who may otherwise be high-risk or have an
                     condition, first responders,
       underlying condition,          responders, critical infrastructure workers,
                                                                            workers, residents
       with symptoms,
             symptoms, and individuals who may be asymptomatic who had close contact    contact
       with someone who tested positive for COVID-19.                     Anyone, upon the
                                                          COVID-19. Anyone,
       recommendation of their health care provider,
                                                  provider, can be tested,
                                                                      tested, and persons can
       schedule appointments through the Testing Triage Call Center by calling 1-855-
       363-0333. In addition,
       363-0333.       addition, the Department of Forensic Sciences has the capacity to
       perform hundreds of tests per day and has deployed mobile testing units to its
       inventory of
                  of testing tools.
                             tools.

 7.
 7.    A force of
               ofhundreds ofof new contract tracers is being deployed,
                                                             deployed, including redeployed
       District government
                government employees and temporary new hires. hires. The District's goal is to
       provide contract tracing within twenty-four(24)
                                                     (24) hours for all new cases of COVID-
       19 so that close contacts may be quarantined to limit the spread of the disease.
                                                                                 disease.

 8.
 8.    Hospitals and healthcare facilities across the District have adequate capacity with
       available intensive care unit (ICU)
                                     (ICU) beds and ventilators.   Additionally, the District
                                                      ventilators. Additionally,
       has expanded the capacity of beds that would be available in the event of a medical
       surge by working with healthcare facilities and with the Federal Emergency
       Management Agency and U.S.
       Management                 U.S. Army Corps of Engineers to set up additional beds
       in the Walter E.
                      E. Washington Convention Center.
                                                    Center, Local hospitals also have the
       capacity to add 1,000 beds within their facilities if needed.
                                                             needed.

 9.
 9.    The District continues to acquire PPE,
                                            PPE, increasing
                                                 increasing its own resources for distribution
                                   emergency. In addition to acquiring essential items from
       through the public health emergency.
       existing sources,      District has commissioned several
                sources, the District                     several local businesses to produce
       hand sanitizer for its stockpile.
                              stockpile.
      Case 1:20-cv-10850-NMG Document 17-1 Filed 06/19/20 Page 17 of 22

                                                                                 Mayor's Order 2020-066
                                                                                             Page 3 of 8

       10.
       10.   The District also continues to care for its vulnerable populations and those in need
             by providing groceries and delivery of essential items;items; voluntary isolation and
             quarantine sites where individuals may reside if they have symptoms or have been
             exposed or cannot safely isolate from others in in their household;
                                                                      household; and resources for
             the District's long-term care facilities.
                                           facilities.

       11.
       11.   Due to the diligence of
                                   of residents and the patience of businesses in complying with
             various Orders,
                      Orders, directives,
                               directives, and guidance,
                                                guidance, the number of      of COVID-19 cases and
             deaths are below previous projections.     Still, the District has not
                                         projections. Still,                    not yet met the criteria
             for reopenings.
                 reopenings. The number of new daily cases of     of COVID-19 diagnoses has yet to
             fall and the number ofof daily deaths has failed to decline.
                                                                    decline. It is therefore necessary
             to maintain our vigilance,
                              vigilance, to avoid a rapid increase in the occurrence of  of new cases
             and a spike in the number of fatalities,
                                            fatalities, and to protect the public health,
                                                                                    health,safety,
                                                                                            safety, and
             welfare of District residents.
                                 residents.

       12.
       12.   Individuals living,
                          living, working,
                                  working, and visiting Washington,
                                                          Washington,DC must must continue to stay at
             their place of residence,
                             residence, only leaving for essential activities,
                                                                     activities, essential government
             functions,
             functions, essential business,
                                   business, essential
                                             essential travel,
                                                       travel, or allowable recreation.
                                                                             recreation.

       13.
       13.   If leaving their residence,
                              residence, all individuals must continue to maintain a distance of at
             least six (6)
                       (6) feet from persons not in their household.
                                                           household. Wearing a mask or mouth
             covering is one tool to protect an individual's own health and the health of others,
                                                                                            others,
             but it does not replace social
                                     social distancing.
                                             distancing.

       14.
       14.   Because the criteria for reopening have not been met,
                                                              met,this Order further extends the
             public emergency and public health emergency in the District of
                                                                          of Columbia through
             June 8,
                  8,2020.
                     2020.

II.
H.     EXTENSIONS         OF     PUBLIC        EMERGENCY
                                               EMERGENCY            AND       PUBLIC        HEALTH
       EMERGENCY

       1.
       1.    By this Order,
                     Order, the public emergency and public health emergency declared by
             Mayor's Orders 2020-045 and 2020-046,
                                           2020-046, respectively,
                                                      respectively, and extended by Mayor's
             Orders 2020-050 and 2020-063,
                                  2020-063, respectively,
                                            respectively, are further extended through June 8,
                                                                                            8,
             2020.
             2020.

       2.
       2.    The provisions of all Mayor's Orders concerning the COVID-19 public health
             emergency shall continue to apply through June 8,
                                                            8,2020,
                                                               2020,unless otherwise modified
             below.
             below.

III
III    MASK REQUIREMENTS FOR INDIVIDUALS
                             INDIVIDUALS IN
                                         IN THE DISTRICT

       1.
       1.    Individuals living
                         living in,
                                in, working in,
                                            in, or visiting the District shall
                                                                         shall wear masks or face
             coverings when engaging in:
Case 1:20-cv-10850-NMG Document 17-1 Filed 06/19/20 Page 18 of 22

                                                                        Mayor's Order 2020-066
                                                                                    Page 4 of 8

       a.
       a.     Essential and Minimum Basic Operations of    of businesses when persons are
              in the presence of other persons (e.g.,
                                               (e.g., a mask is not required when someone
              is working alone in an office); and

       b.
       b.     Essential Travel
                        Travel if social distance cannot
                                                  cannot be maintained while engaged in
                                                                                     in
              such travel.
                   travel.

 2.
 2.    The requirement to wear masks or face coverings shall
                                                       shall not apply to:

       a.
       a.     Children under the age of nine (9) (9) years old.
                                                            old. Parents are strongly
              encouraged to have their children between two (2)
                                                             (2) and nine (9)
                                                                          (9) years old
              wear a mask in accordance with CDC guidelines;
                                                   guidelines;

       b.
       b.     Individuals experiencing homelessness;
                                       homelessness; and

       c.
       c.     Individuals who cannot wear a mask or face covering due to a medical
              condition or disability,
                           disability, or who are unable to remove a mask without
              assistance.
              assistance.

 3.
 3.    Individuals are not required to wear masks or face coverings when engaging in
       Allowable Recreational Activities or Essential Travel when social distance can be
                                            Essential Travel
       maintained.
       maintained.

 4.
 4.    Each District government agency shall enforce its own policy,policy, established in
                                                                                        in
       accordance with guidance of the CDC or Department
                                                Department ofof Health,
                                                                Health,regarding when its
       employees must
                  must wear masks or face coverings.
                                             coverings. When an agency unit has been on
       telework status,
                status, the agency's policies mustmust be communicated to the unit's
       employees prior to their return to the work site.
                                                     site. An employee who violates an
       agency policy shall be subject to appropriate personnel actions.
                                                     personnel actions.

 5.
 5.    All passengers on and operators of any public transportation provided in the
       All
       District,including Circulator buses;
       District,                       buses; DC Streetcar;
                                                   Streetcar; Washington Metropolitan Area
       Transit Authority (WMATA)
       Transit               (WMATA) buses,
                                          buses, trains,
                                                   trains, and MetroAccess vehicles; and
       Maryland Area Regional Commuter (MARC),  (MARC), Virginia Railway Express (VRE),(VRE),
       and Amtrak trains traveling in or through the District,
                                                         District, are required to wear masks
       or face coverings,
                 coverings, excluding any operator in a separate compartment that is not
       accessible by riders.
                       riders. In addition,
                                  addition, all individuals in or at a train station,
                                                                             station, Metrorail
       station, bus terminal,
       station,       terminal, or other public transit
                                                  transit facility must wear masks or face
       coverings.
       coverings.

 6.
 6.    All passengers and operators oftaxis,
       All                              taxis, Transportation Network Companies(TNCs),
                                                                                  (TNCs),
       and other private transportation providers shall
                                                   shall wear masks or face coverings.
                                                                            coverings.
      Case 1:20-cv-10850-NMG Document 17-1 Filed 06/19/20 Page 19 of 22

                                                                           Mayor's Order 2020-066
                                                                                       Page 5 of 8

IV.
IV.    MASK REQUIREMENTS FOR ESSENTIAL BUSINESSES IN THE DISTRICT
       MASK

       1.
       1.    Essential Businesses must require their employees and independent contractors to
                                   coverings. Essential Businesses must also instruct their
             wear masks or face coverings.
             employees and independent
                              independent contractors on the safe use of of masks and face
             coverings.
             coverings.

       2.
       2.                               shall be procured by each Essential Business for its
             Masks or face coverings shall
             employees.  If the Essential Business is unable to procure a sufficient number of
             employees. If
             masks or face coverings for its employees,
                                             employees,employees shall use their own masks or
                            until adequate supplies are procured by the Essential Business.
             face coverings until                                                 Business.

       3.
       3.    Independent
             Independent contractors shall procure their own masks or face coverings.
                                                                           coverings. Essential
                        may, but are not required to,
             businesses may,                      to, supply their independent contractors with
             masks or face coverings.
                           coverings.

       4.
       4.                                           at their entrances instructing all employees,
             Essential Businesses must post signage at                                 employees,
             contractors,
             contractors, customers, guests,and visitors to:
                          customers, guests,

             a.
             a.     Wear a mask or face covering;
                                        covering;

             b.
             h.     Maintain six (6)
                                 (6) feet of distance from each other person who is not part of
                                                                                             of
                    their household;
                          household;

             c.
             c.     Cough or sneeze away from other people and into a tissue or one's elbow
                    or sleeve and immediately
                                  immediately dispose of the tissue in a safe manner;
                                                                              manner;

             d.
             d.     Not shake hands or engage in any other unnecessary physical contact;
                    Not

             e.
             e.     If
                    If applicable,
                       applicable, avoid entering if they are exhibiting a symptom of any
                    transmissible infectious disease such as a cough,
                                                               cough, fever,
                                                                      fever, and runny nose or
                    have a confirmed COVID-19 diagnosis;
                                                  diagnosis; and

             f.
             f.     If applicable,
                       applicable,shop quickly alone or only with members of their household.
                                                                                   household.

       5.
       5,    Essential Businesses must exclude customers and visitors who are not wearing aa
             mask or face covering,
                          covering, except for:

             a.
             a.     Customers or visitors who are exempt from the requirement to wear a mask
                    or face covering;
                            covering; or

             b.
             b.     When such an exclusion would violate a federal or District law (such
                                                                                   (such as the
                                   ❑isabilities Act).
                    Americans with Disabilities Act).

       6.
       6.    Wearing a medical-grade mask satisfies the requirement to wear a mask or face
             covering, but all individuals are urged to use cloth masks and reserve medical-grade
             covering,
     Case 1:20-cv-10850-NMG Document 17-1 Filed 06/19/20 Page 20 of 22

                                                                           Mayor's Order 2020-066
                                                                                       Page 6 of 8

            masks for use by health care workers and first responders,
                                                                responders, those working in
            proximity to vulnerable persons,
                                    persons, and those working in such conditions,
                                                                        conditions, or having
            such medical conditions,
                          conditions, that they required use of
                                                             of such masks before the current
            public health emergency.
                          emergency.

V.    DISTRICT PREPARATION FOR REOPENING

      1.
      1.   The Department of Parks and Recreation shall determine whether any of   of its outdoor
           facilities, including park athletic fields and dog parks,
           facilities,                                         parks, but not playgrounds,
                                                                              playgrounds, may
           safely open to members of the public for Allowable Recreational Activity and how
           the Department would monitor for unsafe crowding in those spaces, spaces, taking into
           consideration:(A)(A) that non-sustained,
                                      non-sustained, outdoor contact
                                                             contact with an infected individual
           is far less likely to lead to spread of COVID-19 than indoor,
                                                                  indoor, sustained contact; and
           (B)
           (B) a shortage of places for safely engaging in outdoor recreation leads to more
           crowding at places that are open.
                                          open.

      2.
      2.    The City Administrator shall develop a recommended plan for the restoration of
            office-based and other site-based District government operations,which shall:
                                                       government operations,

            a.
            a.     Provide for restoration of operations in stages,
                                                            stages,based on the achievement of
                   metrics,including public health,
                   metrics,                  health, and the public good;
                                                                    good;

            b.
            b.     Provide guidance for District government
                                                 government agencies on the designation of
                                                                                        of
                   services and functions to return to office-based and other site-based
                   operations;
                   operations;

            c.
            c.     Include a preference for continued telework where efficient and effective
                   and provide guidance for supervisors on managing teleworking employees
                   on a longer-term basis;

            d.
            d.     Describe employee responsibilities when returning to office-based and
                         site-based operations;
                   other site-bascd

            e.
            e.     Provide guidance on allowing flexibility for employees in returning to
                   office-based and other-site based operations and leave options that such
                   employees may exercise;

            f.
            f.     Provide guidance on workplace protections,
                                                         protections, including physical
                   modifications to workspaces,
                                    workspaces, the supply of
                                                           of appropriate PPE,
                                                                          PPE, and cleaning
                   protocols;

            g.
            g.     Provide guidance on how to create other flexibilities in the workplace to
                   achieve social
                   achieve social distancing
                                  distancing guidelines,
                                             guidelines, such as modified
                                                         such as modified employee schedules
                                                                          employee schedules
                   to allow for lower number of employees at
                                                          at offices and other worksites at
                   any one time;
                           time; and
       Case 1:20-cv-10850-NMG Document 17-1 Filed 06/19/20 Page 21 of 22

                                                                               Mayor's Order 2020-066
                                                                                           Page 7 of 8

               h.
               h.      Provide guidance on how to reduce crowding once District services return
                                  availability, such as offering appointment-only services.
                       to on-site availability,                                   services.

VI.
VI.     CONTINUATION OF RESTRICTION ON LARGE GATHERINGS

        Large gatherings of more than ten (10)
                                             (10) individuals not of
                                                                  of the same household continue to
        be prohibited in     District, with the same caveats and exceptions set forth in prior Orders.
                      in the District,                                                         Orders.

VII.
VII.    DEFINITIONS

        I.
        1.     "Allowable Recreational Activities," as defined by Mayor's Order 2020-054 and
               subsequent interpretive guidance and amendments,
                                                    amendments, means outdoor activities that
               comply with Social Distancing Requirements.
                                             Requirements.

        2.
        2.     "Essential Businesses" are those defined in Mayor's Order 2020-053 and
               subsequent interpretive guidance,
                                            guidance, including taxis,
                                                                    taxis, transportation network
               companies,
               companies, and other private transportation providers.
                                                               providers. Businesses that obtain a
                                                           operate, including farmers'
               waiver from the District government to operate,                 farmers' markets and
                    markets, shall follow all Essential Business guidelines,
               fish markets,                                     guidelines, including guidelines for
               masks or face coverings.
                              coverings.

        3.
        3.     "Large Gathering" as defined in Mayor's Order 2020-053 shall
                                                                      shall apply to groups
               of
               of more than ten (10)
                                (10) individuals.
                                     individuals.

        4.
        4.     "Mask or face covering" means a covering that fully covers a person's nose and
               mouth.
               mouth. The term "face covering" includes,
                                                 includes, without limitation,
                                                                      limitation, scarves and
               bandanas.
               bandanas.

        5.
        5.     "Medical-grade masks" are those that would be appropriate for a health care
               setting,
               setting, such as an N95,
                                   N95, KN95,
                                        KN95, or surgical mask.
                                                          mask.

        6.     "Minimum Basic Operations" of non-essential businesses are defined in Mayor's
               Order 2020-054 and subsequent interpretive guidance.
                                                          guidance.

        7.
        7      "Essential Government Functions" are defined in Mayor's Order 2020-053 and
               subsequent interpretive guidance.
                                       guidance.

        8.
        8.     "Essential Travel" is defined in
                                             in Mayor's Order 2020-054 and subsequent
               interpretive
               interpretive guidance.
                            guidance.

        9.
        9.                             in Mayor's Order 2020-054,
               "Residence," as defined in               2020-054, includes homes and
                apartments,
                apartments, hotels, motels,shared rental units,
                            hotels, motels,              units, and similar facilities.
                                                                            facilities.

        10.
        10.    "Social Distancing Requirements" are defined by Mayor's Order 2020-054.
               "Social                                                       2020-054.
      Case 1:20-cv-10850-NMG Document 17-1 Filed 06/19/20 Page 22 of 22

                                                                             Mayor's Order 2020-066
                                                                                         Page 8 of 8



VIII.
VIII. SUPERSESSION

       This Order supersedes any Mayor's Order issued during the COVID-19 public health
       emergency to the extent of
                               of any inconsistency.
                                      inconsistency.

IX.
IX.    ENFORCEMENT

       1.     Any individual            that knowingly violates this Order may be subject to civil,
                   individual or entity that                                                 civil,
              criminal, and administrative penalties authorized by law,
              criminal,                                               law, including sanctions or
              penalties for violating D.C.
                                        D.C. Official Code § § 7-2307,
                                                                7-2307, including civil fines or
              summary suspension or revocation of licenses.
                                                     licenses.

       2.
       2.     Individuals should call
                                 call 311 to report any suspected violations of
                                                                             of this or other
              Mayor's Orders related to the COVID-19 public health emergency.
                                                                   emergency.

       3.
       3.     Official guidance posted on coronavirus.dc.gov may be relied upon by those
              seeking to understand whether an activity is or is not allowed.
                                                                     allowed.

X.
X.     EFFECTIVE DATE AND DURATION

       This Order shall be effective at
                                     at 12:01 a.m.
                                              a.m.on May 16,16, 2020.
                                                                2020. The Order shall continue to
       be in effect through June 8,8, 2020,
                                      2020, or until the date to which the state of emergency is
       extended,
       extended, or until this Order is rescinded,
                                           rescinded, superseded,
                                                       superseded, or amended in writing by a
       subsequent Order.
                   Order.




                                                          M RIEL BOWSER
                                                              M YOR
                                                              M




ATTEST:
ATTEST:
                   KIMB
                   KIMBDRLYY A.
                             A.BASSETT
SECRETARY        F STATE OF THE DISTRICT OF COLUMBIA
